Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki et al. (JP 5168572) [Noriyuki] in view of Shimizu et al. (JP 2005088200) [Shimizu].
Re Claim 1, Noriyuki – a blow molded container – discloses a synthetic resin delamination container [1] formed by blow molding a preform assembly [Paragraph 38] comprising an outer preform [6] and an inner preform [7] incorporated inside the outer preform, at least either one of an inner surface of the outer preform and an outer 
Noriyuki does not expressly disclose an applying amount per unit area of the release agent layer is 10 to 850 mg/m2; however, Shimizu – a laminated foam sheet with silicone oil for a release agent – discloses the release agent has an applying amount per unit area of the release agent layer is 10 to 850 mg/m2 [Shimizu, Paragraph 23 Lines 10-12].  The examiner notes the range of .03 to .1 g/m2 converts to a range of 30 to 100 g/m2.  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses an optimum amount of release agent for the two layers.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the portion of the release agent in the Noriyuki agent to be between 30 to 100 g/m2, before the effective filing date of the invention with predictable and obvious results, as “it becomes possible to make the container meat thickness … uniform.” [Shimizu, Paragraph 23 Lines 3-4], and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are 
Re Claim 2, Noriyuki in view of Shimizu discloses the claimed invention according to claim 1 above; further, the combination discloses the outside air introduction port is a through hole [Noriyuki, 8] passing through the outer mouth portion in a radial direction [Noriyuki, Fig. 4].
Re Claims 4 and 6, Noriyuki in view of Shimizu discloses the claimed invention according to claims 1 and 2 above, respectively; further, the combination discloses the outer layer body and the inner layer body are each made of polyethylene terephthalate resin [Noriyuki, Noriyuki, Paragraph 38].
Claims 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki in view of Shimizu as applied to claims 1 and 2 above, respectively, and further in view of Van Hove et al. (2015/0266230) [Hove].
Re Claims 3 and 5, the Noriyuki and Shimizu combination discloses the body portion includes a shoulder portion being continuous with a lower end of the outer mouth portion [Noriyuki, Fig. 2], a tubular main body portion being continuous with a lower end of the shoulder portion and a bottom portion configured to close a lower end of the main body portion; and the release agent layer is provided to an area corresponding to the shoulder portion and the main body portion [Noriyuki, Fig. 2].  The combination does not expressly disclose that the release agent is not provided in an area corresponding to the bottom portion.  However, Hove – a blow molded container – discloses the inner preform [Hove, 11] and outer preform [Hove, 12] are not connected in the bottom region because of the gap [Hove, 14, Paragraph 33 Lines 3-10].  The 
Re Claims 7 and 8, Noriyuki in view of Shimizu in view of Hove discloses the claimed invention according to claims 3 and 5 above, respectively; further, the combination discloses the outer layer body and the inner layer body are each made of polyethylene terephthalate resin [Noriyuki, Noriyuki, Paragraph 38].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cornell (5,894,041).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736